Citation Nr: 1140851	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bronchitis or post viral syndrome.

2.  Entitlement to service connection for left epididymitis.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a right calf and Achilles tendon disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for upper and lower back musculoligamentous strain.

8.  Entitlement to an initial evaluation in excess of 10 percent for right wrist de Quervain's tenosynovitis.

9.  Entitlement to an initial evaluation in excess of 10 percent for left wrist de Quervain's tenosynovitis.

10.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis.

11.  Entitlement to an initial compensable evaluation for sleep apnea.

12.  Entitlement to an earlier effective date for the award of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 1989 and from July 1991 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2011, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran submitted additional evidence to the Board in the form of treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the claim of service connection for left epididymitis, the rating claims pertaining to left wrist tenosynovitis, left shoulder bursitis, and sleep apnea, and the earlier effective date issue.  The remaining claims are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran has left epididymitis that had its onset during active military service.

2.  Since the award of service connection, the Veteran's sleep apnea has required the use of a continuous airway pressure (CPAP) machine.

3.  In April 2011, prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to an initial evaluation in excess of 10 percent for left wrist de Quervain's tenosynovitis, entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis, and entitlement to an earlier effective date for the award of service-connected disabilities.



CONCLUSIONS OF LAW

1.  The Veteran has left epididymitis that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an initial rating of 50 percent for service-connected sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2010).

3.  The Veteran's appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for left wrist de Quervain's tenosynovitis has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The Veteran's appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The Veteran's appeal as to the issue of entitlement to an earlier effective date for the award of service-connected disabilities has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Left Epididymitis

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for left epididymitis.  This award represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

A review of the Veteran's service treatment records reveals that he underwent a vasectomy in 1999.  In August 2000, he was treated for a complaint of left testicle pain.  Swelling in the left testicle was noted and he was assessed with left epididymitis.  At a pre-discharge VA examination, conducted in September 2007, it was noted that the Veteran had persistent scrotal pain after having a vasectomy.  No specific diagnosis was made at that time.

Post-service private treatment records show a complaint of left testicle pain as early as December 2010.  A history was noted of left scrotal pain since a vasectomy 11 years earlier.  An ultrasound revealed changes in the epididymides consistent with a history of vasectomy.  The impression was left epididymal orchitis.  In February 2011, the Veteran was diagnosed with chronic epididymitis with a history of post-vasectomy testicular discomfort.  In March 2011, the Veteran was prescribed pain medication for chronic epididymitis.

At his Board hearing, the Veteran testified that he has experienced pain in his left testicle ever since the vasectomy that was performed during military service.  He acknowledged that there may be gaps in the treatment records because he did not regularly seek treatment as the pain would flare-up and resolve on its own at times.  However, the Veteran maintains that the current left epididymitis is chronic and a continuation of his in-service problems.

The Board notes that the Veteran is competent to report experiencing left testicle pain in service and since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced left testicle pain in service and since.

In the Veteran's case, he has provided seemingly credible testimony regarding the onset of his left testicle pain during military service and the continuity of such symptoms since that time.  Additionally, left epididymitis was expressly documented in his service treatment records, which supports his recollection of events.  Moreover, the Veteran has been diagnosed with chronic left epididymitis since service.  In view of the evidence of record, the Board finds that the Veteran has left epididymitis that had its onset during active military service.  The probative medical and lay evidence lends support to this finding.  The evidence does not tend to show that the Veteran's left epididymitis had its onset during a period of time other than his military service or is otherwise related to some other cause than the in-service vasectomy.  Given this finding, the Board concludes that the Veteran's left epididymitis was incurred during active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Accordingly, service connection is warranted for left epididymitis.

II. Sleep Apnea Rating

Duties to Notify and Assist

As noted previously, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits as provided for by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board finds that all notification action needed to make a decision as to the sleep apnea rating issue on appeal has been accomplished.  Through a July 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his underlying claim of service connection for sleep apnea.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran was thereafter granted service connection for sleep apnea.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In any case, the Veteran was sent a letter in June 2008 informing him of the rating criteria specific to sleep apnea and the claim was ultimately re-adjudicated in May 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the rating issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment records have been obtained and associated with the claims file.  In September 2007, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's sleep apnea in the context of the rating criteria.  See Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, as noted in the introduction, the Veteran was afforded a hearing before the Board in April 2011, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the Veteran's sleep apnea has been evaluated as noncompensably (zero percent) disabling under Diagnostic Code 6847 for "sleep apnea syndromes (obstructive, central, mixed)."  Under that diagnostic code, a noncompensable rating is warranted for asymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is warranted for sleep apnea that results in persistent day-time hypersomnolence.  A 50 percent rating is warranted when sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A total (100 percent) rating is warranted for sleep apnea that results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or that requires a tracheostomy.  See 38 C.F.R. § 4.97 (Diagnostic Code 6847) (2011).

The Veteran's service treatment records show that he was diagnosed with sleep apnea during military service.  A May 2007 record from the National Naval Medical Center reflects that the Veteran was prescribed a CPAP machine approximately five months prior to his separation from service.  This was done after a sleep study was administered.  In September 2007, the Veteran underwent a pre-discharge VA examination shortly before his separation from service.  He was diagnosed with sleep apnea.  Significantly, the examiner noted that the Veteran did wear a mask.

At his hearing, the Veteran testified that he still uses the CPAP machine that was given to him during military service in May 2007.  He has not sought treatment specifically for sleep apnea because he continues to use his CPAP machine.

According to the rating criteria, a 50 percent rating is warranted when sleep apnea requires the use of a breathing assistance device such as a CPAP machine.  Service treatment records dated shortly before the Veteran's separation from service, as well as the September 2007 VA examination report, expressly show that the Veteran uses a CPAP machine/mask to treat his sleep apnea.  He has provided seemingly credible testimony that he continues to use the CPAP machine.  Therefore, the evidence establishes that the criteria for a 50 percent rating have been met.  Accordingly, a 50 percent rating is warranted for the Veteran's sleep apnea since the effective date of the award of service connection.  See 38 C.F.R. § 4.97 (Diagnostic Code 6847).

Although a 50 percent rating is warranted, the evidence does not show that the Veteran's sleep apnea approximates the rating criteria for a total rating.  There is no indication in the record, including the Veteran's hearing testimony, that his sleep apnea results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy has been required.  He has maintained that he uses a CPAP machine, but has not indicated that there have been more severe results, such as chronic respiratory failure, carbon dioxide retention, cor pulmonale, or a tracheostomy.  In fact, he stated that he has not sought post-service treatment specifically for sleep apnea.  Therefore, a rating in excess of 50 percent is not warranted for sleep apnea at any point since the award of service connection.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's sleep apnea has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the Veteran is entitled to an initial compensable evaluation for sleep apnea-50 percent, but no higher.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 50 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Withdrawn Claims

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his April 2011 Board hearing, and prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to an initial evaluation in excess of 10 percent for left wrist de Quervain's tenosynovitis, entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis, and entitlement to an earlier effective date for the award of service-connected disabilities.  He also submitted a statement to this effect.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these three claims.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to the issues of entitlement to an initial evaluation in excess of 10 percent for left wrist de Quervain's tenosynovitis, entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis, and entitlement to an earlier effective date for the award of service-connected disabilities.


ORDER

Service connection for left epididymitis is granted.

A 50 percent rating for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary awards.

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for left wrist de Quervain's tenosynovitis is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis is dismissed.

The appeal of the issue of entitlement to an earlier effective date for the award of service-connected disabilities is dismissed.


REMAND

In regards to the claims of service connection for bronchitis or post viral syndrome, chronic fatigue syndrome, an acquired psychiatric disorder, a right calf and Achilles tendon disability, and a right foot disability, as well as the rating claims pertaining to upper and lower back musculoligamentous strain and right wrist de Quervain's tenosynovitis, the Board finds that it is necessary to remand the claims to the AOJ for additional development.

The Veteran asserts that he has a disability characterized as bronchitis or post viral syndrome that had its onset during active military service.  He states that he was treated for upper respiratory infections on multiple occasions during service.  The Veteran states that he continues to experience inflammation and infections.

Service treatment records from the Veteran's first period of active service show that the Veteran was initially seen for a possible upper respiratory infection in October 1981.  An assessment of upper respiratory infection was made in December 1982.  In January 1983, he was assessed with an upper respiratory infection and a viral syndrome.  The Veteran was treated for a viral infection in October 1983.  An assessment of upper respiratory infection was made in March 1984.  The Veteran was assessed with a cold syndrome in August 1984.  He had a provisional diagnosis of viral syndrome in November 1985 after he presented with flu-like symptoms.  In April 1986, there was an assessment of an upper respiratory infection.  In November 1987, the Veteran was treated for an upper respiratory infection.  A diagnosis of bronchitis was made in December 1987.  An August 1989 entry included an assessment of upper respiratory infection and early viral syndrome.

Service treatment records from the Veteran's second period of active service show that, in January 1992, an assessment was made of viral syndrome with secondary bronchitis.  A March 1992 entry shows an assessment of an upper respiratory infection.  In September 1992, the Veteran was seen for a viral syndrome.  In January 1993, he was assessed with an upper respiratory infection.  A January 1999 entry had an assessment of recurrent viral upper respiratory infection versus chronic sinusitis.  A separate January 1999 record had an assessment of post viral syndrome.  In a July 1999 health questionnaire for dental treatment, the Veteran reported that he had post viral syndrome as a medical problem.  An assessment was made of bronchitis/upper respiratory infection in December 1999.  In March 2000 and November 2001, the Veteran was assessed with a viral syndrome.  He was seen for an upper respiratory infection in January 2002.  At a February 2002 periodic examination, the Veteran also reported that he had post viral syndrome.  In February 2002 and April 2006, he was treated for an upper respiratory infection.  The Veteran's May 2007 separation examination report does not reference bronchitis or post viral syndrome and he reported that he had never had bronchitis.

The Board notes that VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An examination has not yet been provided in conjunction with this claim.  A general pre-discharge VA examination was conducted in September 2007, but it did not address this issue.  Here, there are numerous entries concerning in-service treatment for upper respiratory infection, viral syndrome, and bronchitis.  Given that the Veteran states that he continues to experience similar symptoms and that there is at least an indication that he may have a disability related to the in-service problems, the Board finds that the claim should be remanded in order to schedule the Veteran for a VA respiratory examination.  The prospective examiner should determine whether the Veteran in fact has a chronic disability, such as bronchitis or "post viral syndrome," that had its onset during, or is otherwise related to, his active military service.  The Board notes that the Veteran has been awarded service connection for sinusitis and allergic rhinitis.

The Veteran asserts that he has chronic fatigue syndrome that had its onset during military service.  He states that he initially experienced chronic fatigue in 1996 or 1997 when he was unable to perform some of his military duties in the United States Coast Guard.

The service treatment records contain references to chronic fatigue.  A December 1998 entry includes a notation that the Veteran's syndrome is suggestive of "CFS," presumably chronic fatigue syndrome.  In dental treatment questionnaires, dated in July 1999 and May 2006, the Veteran reported that he had chronic fatigue syndrome.  At a February 2002 periodic examination, he also reported that he had chronic fatigue syndrome.  Chronic fatigue syndrome was not noted during the Veteran's May 2007 separation examination.

A September 2007 general pre-discharge VA examination noted that the Veteran reported that he had been diagnosed with chronic fatigue syndrome.  The examination report does not contain any other information on the matter and the examiner did not include chronic fatigue syndrome in the diagnosis section.

Given this information and evidence, the Board finds that this claim should be remanded in order for the Veteran to undergo VA examination to determine whether he in fact has chronic fatigue syndrome and, if so, whether chronic fatigue syndrome had its onset during, or is otherwise related to, his active military service.

For VA purposes, the diagnosis of chronic fatigue symptoms requires:  (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following:  (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a (2011).  These criteria for a diagnosis of chronic fatigue syndrome must be taken into account by the prospective examiner.

The Veteran asserts that he has a psychiatric disorder that had its onset during active military service.  He states that he experiences anxiety, depression, anger, irritability, decreased concentration, and memory problems.  The Veteran indicates that the onset was also when he was unable to perform some of his military duties in 1996 or 1997.  He acknowledges that he does not have a post-service diagnosis of a psychiatric disorder, but he maintains that he was treated for the problems during service and should be service connected for some type of psychiatric disorder that encompasses his problems.

Service treatment records contain diagnoses of psychiatric disorders and treatment for related symptoms.  An enlistment examination was conducted in December 1980.  It was noted that the Veteran had psychiatric counseling in 1974.  The Veteran authored a February 1981 letter wherein he recalled receiving psychiatric therapy when he was having a difficult time adjusting to school.  A letter from the psychiatrist who treated the Veteran is also of record.  She indicated that the counseling was primarily for an adjustment reaction to adolescence and helping sort out some career choices.  Notably, the Veteran was not actually diagnosed with a psychiatric disorder at entrance.  At his April 1989 separation examination from his first period of active service, the Veteran reported having a history of depression.  The psychiatric portion of the examination was normal.

In August 1997, during his second period of active service, the Veteran was seen in the mental health clinic for anxiety.  He reported having a three month history of increased stress due to his work environment and an inability to function as a watch officer.  The Veteran complained of irritability, decreased sleep, an inability to concentrate, and a lack of attentiveness.  He was also rather anxious and depressed.  The diagnosis was a stress-related physiological response affecting a medical condition.  Later in August 1997, a physician assessed the Veteran with major depressive disorder.  In September 1997 and December 1997, a diagnosis of adjustment disorder with anxious and depressed mood was provided.  In January 1998, a cognitive disorder was to be ruled out.  A problem of altered mental status was reported in February 1998.  A Medical Board was convened in March 1998.  Their findings included a diagnosis of "adjustment disorder anxious, depressed mood."  The Medical Board recommended that the Veteran was fit for limited duty as long as there was psychiatric care available.

At February 2002 and May 2006 periodic examinations, the Veteran reported having a history of loss of memory.  The psychiatric portion of those examinations was normal.  In May 2007, the Veteran underwent a separation examination.  He reported having a history of loss of memory, frequent trouble sleeping, and stress.  The psychiatric portion of the separation examination was normal.

The Veteran underwent a pre-discharge VA psychiatric examination in September 2007.  Significantly, no Axis I diagnosis was provided.  The examiner indicated that the Veteran did not meet major criteria for any major mental disorder at that time.  The examiner stated that, perhaps while the Veteran was in the Coast Guard, he experienced mixed anxiety and depression secondary to medical issues.

Here, the evidence establishes that the Veteran received treatment for and was diagnosed with various psychiatric disorders during military service.  At the time of the September 2007 VA examination, a diagnosis could not be made.  Nevertheless, the Veteran maintains that he does in fact experience symptoms of anxiety, depression, anger, irritability, decreased concentration, and memory problems similar to those he experienced in service.  Therefore, the Board finds that the claim should be remanded to clarify whether the Veteran does in fact meet the criteria for an acquired psychiatric disorder that had its onset during, or is otherwise related to, his active military service.  The Board notes that section 4.125(a) (2011) requires a diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran asserts that he has a disability affecting his right calf and Achilles tendon that is the result of a motor vehicle accident that occurred during military service.  He states that he was rear ended by another automobile and his right leg was injured.  The Veteran maintains that the disability is a chronic condition that has not resolved.  He states that he has experienced pain and weakness in the lower right leg area since the injury.

Service treatment records contain a May 2001 consultation report that shows that the Veteran was involved in a motor vehicle accident in March 2001.  Among other things, he complained of pain and tenderness over the posterior lateral lower 1/3 of his right leg.  The assessment included chronic Achilles tendinitis and paratendinitis of the right lower leg.  In July 2001, the assessment was also Achilles tendinitis.  The Veteran was diagnosed with Achilles tendon strain in August 2001.  A right calf or Achilles tendon problem was not referenced at the Veteran's May 2007 separation examination.

A pre-discharge VA examination was conducted in September 2007 in connection with the claim.  The examiner noted a history of mild intermittent discomfort in the right lower leg related to a motor vehicle accident in 2001.  It was also noted that the problem seemed "pretty well" resolved.  The diagnosis was "traumatic Achilles tendinosis, right calf, resolved."

Although the September 2007 examination indicated that there was a disability that had resolved, the examiner also noted only that it was "pretty well" resolved.  The Veteran maintains that a chronic disability does exist in the right calf and Achilles tendon area.  In August 2010, he was seen for right leg pain at Beth Israel Deaconess Hospital.  An ultrasound was taken, which showed no evidence of deep vein thrombosis in the right lower extremity.  Given that the Veteran appears to continue to experience symptoms in the area of the right lower leg, the claim should be remanded for another VA examination.  The prospective examiner should determine whether the Veteran in fact has a chronic disability involving the right calf or Achilles tendon that had its onset during, or is otherwise related to, his active military service.

The Veteran asserts that he has a right foot neuroma that had its onset during military service.  He states that he has experienced pain in the right foot ever since the onset of the neuroma.  The Veteran acknowledges that the disability might not be a neuroma, but that it is a chronic problem no matter how the disability is characterized.

The Veteran's service treatment records contain a September 2006 letter from a podiatrist indicating that the Veteran presented with a neuroma-type pain of the right foot.  The impression at that time was neuroma of the right foot.  In October 2006, the podiatrist indicated that it was inconclusive whether the Veteran had a neuroma.  In November 2006, the podiatrist noted that an MRI of the right foot was negative for a neuroma.  Instead, the podiatrist's assessment was capsulitis of the metatarsophalangeal joint (MPJ) of the third and fourth metatarsal.  The feet portion of the Veteran's May 2007 separation examination was normal.

In September 2007, the Veteran underwent a pre-discharge VA examination of his feet.  It was noted that the Veteran had developed a neuroma in the right foot approximately 18 months earlier.  Examination did not reveal any evidence of a current neuroma.  However, the examiner indicated that the area of pain would seem to be more like metatarsalgia or capsulitis than neuroma, but it had been asymptomatic for six months.  The diagnosis section included questionable neuroma versus capsulitis/metatarsalgia.  The examiner stated that it was less likely than not that a neuroma was caused by the Veteran's military service.  He questioned whether the Veteran had a true neuroma or capsulitis.  

The September 2007 VA examination report is unclear as to whether the Veteran in fact has a chronic right foot disability and, if so, what should be the correct diagnosis.  The Veteran maintains that he continues to experience pain in the right foot similar to when he was treated for right foot pain in service.  Given the ambiguity of the evidence, the Board finds that this claim should be remanded in order to schedule the Veteran for another VA examination of his right foot.  The prospective examiner should determine whether the Veteran in fact has a chronic disability affecting his right foot, such as neuroma, capsulitis, or metatarsalgia, which had its onset during, or is otherwise related to, his active military service.  The Board notes that the Veteran has been awarded service connection for bilateral plantar fasciitis.

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for upper and lower back musculoligamentous strain, the Veteran testified at the Board hearing that he experiences pain throughout the back that is more than just mild.  He stated that the pain also radiates to his legs.  The Veteran indicated that the disability affects his ability to perform daily activities.  He has received treatment in the form of facet joint injections, physical therapy, and pain medication.  In a November 2007 statement, he also indicated that he experiences muscle spasms in his back.

A pre-discharge VA examination of the spine was conducted in September 2007.  The examination is not wholly adequate for rating purposes as there was no range of motion measurement of the Veteran's extension of his thoracolumbar spine.  Such a measurement is needed to assess the disability in the context of the rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237) (2011).  Additionally, the examiner did not address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Moreover, it does not appear that the examiner considered whether the Veteran has any associated objective neurologic abnormalities, such as radiculopathy.  This is significant as the Veteran has indicated that he experiences pain radiating to his legs.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr, 21 Vet. App. at 311-12.  Additionally, given that over four years have passed since the most recent VA compensation examination (which was conducted prior to the Veteran's discharge from service) and that the evidence indicates that the Veteran's disability may have increased in severity, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to adequately assess the degree of disability of his upper and lower back musculoligamentous strain.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At his Board hearing, the Veteran testified that he experiences pain, limitation of motion, and decreased grip strength as a result of his service-connected right wrist disability.  Additionally, he contended that the disability should not be limited solely to the diagnosis of de Quervain's tenosynovitis as carpal tunnel syndrome has also been identified in the right forearm.  A February 2008 study reflects that there is evidence of mild carpal tunnel syndrome on the right with motor and sensory branch involved, but no axonal degeneration.

Given that over four years have passed since the most recent VA compensation examination (which was conducted prior to the Veteran's discharge from service) and that the evidence indicates that the Veteran's right wrist disability may have increased in severity, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to adequately assess the degree of disability of his right wrist disability.  See Palczewski, 21 Vet. App. at 181-82; Snuffer, 10 Vet. App. at 403.  The prospective examiner should address whether de Quervain's tenosynovitis is the appropriate diagnosis of the Veteran's service-connected right wrist disability or whether it is encompassed by additional diagnoses such as carpal tunnel syndrome.

At his hearing, the Veteran submitted recent private treatment records pertaining to several of his disabilities from multiple treatment facilities.  On remand, he should be asked to identify any medical facility from which he has recently received treatment that may possess records relevant to the claims remaining on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify any medical facility from which he has recently received treatment that may possess records relevant to the claims remaining on appeal.  Ask him to submit any relevant records that he possesses.  Request any identified treatment records.  Obtain a release from the Veteran as necessary.

2.  Thereafter, schedule the Veteran for a VA respiratory examination in conjunction with his claim of service connection for bronchitis or post viral syndrome.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should determine whether the Veteran has a chronic respiratory disability, such as bronchitis or post viral syndrome.  The Veteran has been awarded service connection for sinusitis and allergic rhinitis.

With respect to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the upper respiratory infections and similar problems detailed above.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination in conjunction with his claim of service connection for chronic fatigue syndrome.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has chronic fatigue syndrome to an extent recognized as a disability for VA purposes; i.e., (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following:  (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.

With respect to any diagnosed chronic fatigue syndrome, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for psychological testing and a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a DSM-IV diagnosis.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

With respect to any diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current psychiatric disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.  An opinion should be provided for each identified psychiatric disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA examination of his right lower leg in conjunction with his claim of service connection for a right calf and Achilles tendon disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should determine whether the Veteran has a chronic disability affecting his right calf and/or Achilles tendon.

With respect to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the 2001 motor vehicle accident discussed above.  The examiner should comment on whether any right calf or Achilles tendon disability resulting from that accident resolved prior to the Veteran's separation from military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA examination of his right foot.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should determine whether the Veteran has a chronic disability affecting his right foot, such as neuroma, capsulitis, or metatarsalgia.  The Veteran has been awarded service connection for bilateral plantar fasciitis.

With respect to any diagnosed right foot disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for a VA examination of his thoracolumbar spine to assess the severity of his service-connected upper and lower back musculoligamentous strain.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  

The examiner should identify all orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The findings should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  All functional losses caused by service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should state whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or nerves and describe the nerve(s) affected, or seemingly affected.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Schedule the Veteran for a VA examination of his right wrist to assess the severity of his service-connected de Quervain's tenosynovitis.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should comment on whether de Quervain's tenosynovitis is the appropriate diagnosis of the Veteran's service-connected right wrist disability or whether it is encompassed by additional diagnoses such as carpal tunnel syndrome

The examiner should identify all findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The findings should include the range of motion (in degrees) of the right wrist through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right wrist is used repeatedly.  All functional losses caused by service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

9.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

10.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


